129 Nev., Advance Opinion 71
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                WELLS FARGO BANK, N.A.,                                No. 61650
                Appellant,
                vs.
                DEWEY S. O'BRIEN; AND RENEE D.                          FILED
                O'BRIEN,
                Respondents.
                                                                         OCT 0 3 2013



                            Appeal from a district court order granting a petition for
                judicial review of a foreclosure mediation, awarding sanctions, and
                remanding the matter to the Foreclosure Mediation Program for further
                mediation. Second Judicial District Court, Washoe County; Patrick
                Flanagan, Judge.
                            Dismissed.


                Tiffany & Bosco, P.A., and Gregory L. Wilde and Kevin S. Soderstrom, Las
                Vegas,
                for Appellant.

                Mark L. Mausert, Reno,
                for Respondents.



                BEFORE THE COURT EN BANC.

                                                 OPINION

                By the Court, CHERRY, J.:
                            This appeal raises a threshold jurisdictional question: is a
                district court order granting a petition for judicial review of a foreclosure
                mediation and remanding the matter for additional mediation final and
SUPREME COURT
        OF
     NEVADA


(0) 1947A                                                                                       7
                appealable, or is it not final and, thus, not appealable? To preserve and
                promote the interests of judicial economy and efficiency, we conclude that
                an order remanding for further mediation generally is not final and
                appealable, and we thus dismiss this appeal.
                                        PROCEDURAL HISTORY
                            At an NRS 107.086 foreclosure mediation, respondent
                homeowners Dewey S. O'Brien and Renee D. O'Brien and representatives
                of appellant lender Wells Fargo Bank, N.A., agreed that foreclosure
                proceedings would be halted for three months while the O'Briens were
                being considered for a loan modification. Several months later, the
                O'Briens petitioned the district court for judicial review, asserting that
                Wells Fargo breached the parties' agreement. The district court found
                that Wells Fargo had violated the agreement and granted the O'Briens'
                petition for judicial review, awarding them sanctions and attorney fees.
                Significant to our jurisdictional analysis, the district court also directed
                Wells Fargo to participate in and pay for "further mediation." Wells Fargo
                appealed.
                            We ordered Wells Fargo to show cause why this appeal should
                not be dismissed for lack of jurisdiction, asking it to address whether,
                given the remand for additional mediation, the order was final and
                appealable. Both Wells Fargo and the O'Briens timely responded,
                arguing, respectively, that the order resolved all of the issues before the
                district court and thus was final and appealable, and that the order did
                not resolve the ultimate question regarding the status of the O'Briens'
                home and consequently was not final and appealable.
                                              DISCUSSION
                            To promote judicial economy and efficiency by avoiding
                piecemeal appellate review, appellate jurisdictional rules have long
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                required finality of decision before this court undertakes its review. NRAP
                3A(b)(1); Lee v. GNLV Corp., 116 Nev. 424, 996 P.2d 416 (2000); see Reno
                Hilton Resort Corp. v. Verderber, 121 Nev. 1, 5, 106 P.3d 134, 136-37
                (2005) ("The general rule requiring finality. . . is not merely technical, but
                is a crucial part of an efficient justice system. . . . [F]or the appellate
                court, it prevents an increased caseload and permits the court to review
                the matter with the benefit of a complete record."); Valley Bank of Nev. v.
                Ginsburg, 110 Nev. 440, 444, 874 P.2d 729, 733 (1994) (recognizing that
                the finality rule "seeks to. . . promot[e] judicial economy by avoiding the
                specter of piecemeal appellate review"). Thus, in the administrative
                context, a district court order remanding a matter to an administrative
                agency is not an appealable order, unless the order constitutes a final
                judgment on the merits and remands merely for collateral tasks, such as
                calculating benefits found due.    Bally's Grand Hotel & Casino v. Reeves,
                112 Nev. 1487, 1489, 929 P.2d 936, 937 (1996); see State Taxicab Auth. v.
                Greenspun, 109 Nev. 1022, 1024-25, 862 P.2d 423, 424-25 (1993); Clark
                Cnty. Liquor & Gaming Licensing Bd. v. Clark, 102 Nev. 654, 657-58, 730
                P.2d 443, 446 (1986); Pueblo of Sandia v. Babbitt, 231 F.3d 878, 880 (D.C.
                Cir. 2000).
                              The same reasoning applies to orders arising from, and
                remanding for further mediation to, the foreclosure mediation program.
                Here, the district court considered the matter under Foreclosure
                Mediation Rule 21 and remanded for the parties to attend mediation
                again. The second mediation will readdress the merits of the foreclosure
                matter, and, if appropriate, any party will then be able to petition for
                judicial review of that mediation. Consequently, we conclude that the
                appealed order was not the final resolution of this matter. Because it is

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
not final, the order is not appealable. NRAP 3A(b)(1). As recognized by
the federal court of appeals in Pueblo of Sandia, deferring appellate
review until the completion of significant ongoing proceedings not only
avoids the possibility of considering two appeals but "also leaves open the
possibility that no appeal will be taken in the event the proceedings on
remand satisfy all parties." 231 F.3d at 880. Accordingly, we conclude
that we lack jurisdiction, and we dismiss this appeal.




We concur:




Gibbons


  CW                            J.
Parraguirre




                                J.
Saitta
HARDESTY, J., dissenting:
            As acknowledged by the majority, an order that resolves, on
their merits, all of the substantive issues before the court is final and
appealable, even though it also remands the matter for further
proceedings collateral to the issues before the court.       See Bally's Grand
Hotel & Casino v. Reeves, 112 Nev. 1487, 1488-89, 929 P.2d 936, 937
(1996); State Taxicab Auth. v. Greenspun, 109 Nev. 1022, 1024-25, 862
P.2d 423, 424-25 (1993) (indicating that the district court's consideration
of the merits of a petition for judicial review can render its order final,
even if the court also remands that matter). That is exactly what
happened here.
            During foreclosure mediation, the O'Briens and Wells Fargo
reached an agreement to forestall foreclosure for three months upon
certain terms. Several months later, after being notified that their house
was once again in foreclosure status, the O'Briens filed a petition for
judicial review, seeking enforcement of their agreement with Wells Fargo
and sanctions. The district court concluded that Wells Fargo had
breached the parties' agreement and awarded sanctions, as requested.
Instead of enforcing the agreement, which at that point had ostensibly
expired, the district court remanded for additional mediation, giving the
parties an opportunity to reach a new or extended agreement, but not
necessarily to resolve issues directly related to the first one. This finally
resolved all of the issues before the court.           Cf.    2 Am. Jur. 2d
Administrative Law §§ 574 and 575 (2004) (recognizing that remands
typically are to allow the decision-maker to reconsider the original matter
in light of additional evidence or a corrected standard, or for additional
factual findings). And because the remand was essentially for a new
                mediation, if an appeal is not allowed immediately, Wells Fargo may be
                denied an opportunity to challenge the district court's decision at a later
                date. Moreover, this court's decision to decline jurisdiction over appeals
                from these types of remand orders invites the possibility of endless back-
                and-forth between the foreclosure mediation program and the district
                court, without any direct and nondiscretionary avenue for review of the
                district court's decisions by this court. Thus, I would hold that the district
                court's order finally resolved the merits of the petition for judicial review,
                rendering the district court's order appealable as a final judgment, NRAP
                3A(b)(1), Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000),
                and proceed to consider the merits of this appeal. For these reasons, I
                dissent.


                                                              744t                          J.
                                                            Hardesty




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A